Citation Nr: 0925031	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In September 2006, a Board hearing before the undersigned 
Veterans Law Judge was held at the RO in Little Rock, 
Arkansas.  A transcript is of record.

This appeal was previously before the Board in January 2008, 
at which time the Board reopened the claim for service 
connection for tinnitus and remanded the matter on the merits 
for additional development.  The case has been returned to 
the Board for further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again for further 
development.  The Board regrets that a remand of this matter 
will further delay a final decision in the claim on appeal, 
but finds that such action is necessary to ensure that the 
Veteran is afforded full due process of law.

The Veteran has claimed entitlement to service connection for 
tinnitus, as due either to acoustic trauma or to a head 
injury and subsequent headaches.  The Veteran is currently 
service connected for post-traumatic migraine headaches, with 
an evaluation of 50 percent disabling.  In a June 1999 record 
a private physician (Dr. Dickins) stated that he "was 
impressed by the degree of [the Veteran's] headaches 
and how it may be aggravating his tinnitus and distortion 
that he has in the right ear."  As the private physician 
speculated that the Veteran's migraines may be aggravating 
his tinnitus, the Board in its January 2008 remand ordered a 
VA neurological examination by a physician.  In November 2008 
the Veteran was afforded a VA audiological examination.  The 
audiologist stated that a neurological examination would be 
needed to evaluate the Veteran "for headaches and any 
possible conditions the headaches may cause, [and] is beyond 
the scope of practice for audiology and should be completed 
by a physician such as a neurologist."  As such, on remand 
the Veteran should be afforded a VA neurological examination 
to determine if there is any relationship between his 
headaches and his tinnitus. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination by a physician to 
determine whether the Veteran's claimed 
tinnitus is related to his service-
connected posttraumatic headaches or the 
head injury in service.  The claims file 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should note the June 
1999 opinion by Dr. Dickins.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion with respect to 
the Veteran's tinnitus as to whether it is 
at least 

as likely as not (a 50 percent or better 
probability) that the Veteran's tinnitus 
is related to his head injury in service.  

If not, the examiner should provide an 
opinion as to whether the tinnitus is at 
least as likely as not caused or 
aggravated (worsened beyond normal 
progression of the disorder) by the 
service-connected posttraumatic migraine 
headaches.  If the examiner finds the 
tinnitus is aggravated, he/she should 
quantify the degree of aggravation, if 
possible.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




